412 F.2d 1188
Willie HANEY, Appellant,v.UNITED STATES of America, Appellee.
No. 23447.
United States Court of Appeals Ninth Circuit.
July 30, 1969.

Appeal from the United States District Court for the Western District of Washington, Northern Division; William T. Beeks, Judge.
Willie Haney, in pro per.
Eugene G. Cushing, U. S. Atty., Luzerne E. Hufford, Jr., Asst. U. S. Atty., Seattle, Wash., for appellee.
Before BARNES and MERRILL, Circuit Judges, and McNICHOLS, District Judge*.
PER CURIAM:


1
The order denying appellant's motion for relief under 28 U.S.C. § 2255 is set aside and the case is remanded for further consideration of the motion in the light of Rodriquez v. United States, 395 U.S. 327, 89 S. Ct. 1715, 23 L. Ed. 2d 340 (June 2, 1969). From the record before us a question is presented whether an evidentiary hearing ever has been held upon appellant's claim that his request for an appeal was ignored.



Notes:


*
 Honorable Ray McNichols, United States District Judge for the District of Idaho, sitting by designation